DETAILED ACTION
Response to Amendment
In view of the amendments to the claims, the 35 U.S.C. 102 rejections under CN 106282679 directed to the claims are withdrawn. 
In view of the amendments to the claims, the 35 U.S.C. 103 rejections under U.S. Patent Number 9,243,312 and U.S. Patent Application Publication Number 2016/0060731 have been withdrawn.
In view of the amendments to the claims, the 35 U.S.C. 103 rejections under CN 103031473 have been modified. 
In view of the amendments to the claims, new prior art rejections are set forth below. These new rejections are necessitated by the amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106282679 (CN ‘679) in view of Wikle, Keith. (1978). Improving Aluminum Castings with Beryllium. AFS Transactions. 86. 513-518 (Wikle), as evidenced by Ahlatci, H., Production and corrosion behaviours of the Al–12Si–XMg alloys containing in situ Mg2Si particles, Journal of Alloys and Compounds, Volume 503, Issue 1, 2010, Pages 122-126 (Cited Herein as “Ahlatci”) and U.S. Patent Number 9,175,372 (Hori).
In regards to independent claim 1 and dependent claims 3 and 17, is directed to an aluminum alloy having excellent corrosion resistance and exhibits high tensile strength and yield 
CN ‘679 sets forth the following compositional ranges and example for the aluminum alloy:

Claim 1
CN ‘679
General Teaching
(Lines 77-102)
CN
Example 1
(Table 1, ¶53)
Silicon
7.8-10.5
5.0-12.0
8.5
Magnesium
3.6-5.5
0.3-5.5
3.0
Iron
0.3-1.0
0.1-1.0
0.6
Manganese
0.1-1.0
0.1-1.5
1.0
Aluminum
Balance
Balance
Balance


The amount of the compositional components fall within the claimed ranges. Likewise, the ratio of silicon and magnesium falls within the claimed range. This reference also teaches ranges that overlap the claimed ranges. 
CN ‘679 sets forth an aluminum alloy that is die-cast that falls within the claimed range and sets forth a general teaching that overlaps the claimed ranges. This reference fails to explicitly set forth the presence of beryllium within the alloy composition.
In the same field of endeavor casting aluminum alloys, Wikle sets forth that beryllium is extremely useful in aluminum alloy melts and castings. (Introduction, Page 513) Even minute amounts of Be dramatically reduces oxidation, this effecting a considerable gain in metal yield, cleaner metal, and more consistent metallurgical quality. (Introduction, Page 513) Because such a small quantity of Be provides a substantial improvement, the aluminum alloy foundry cannot afford to process aluminum alloys without this minute addition. (Introduction, Page 513) 

It would have been obvious to one of ordinary skill in the art to have added beryllium within a range as taught by Wilke to the aluminum alloy of CN ‘679, including the explicitly set forth examples within this reference, e.g. Example 1. One of ordinary skill in the art would have been motivated by the desire and expectation of improving the properties of the aluminum alloy casting, including reducing drossing; increasing metal yield; providing better surface, strength, and ductility properties without having grain coarsening effects. 
Pertaining to the claimed limitation that the aluminum alloy has a Mg2Si microstructure, the formation of Mg2Si is dependent upon the composition of the aluminum alloy. (See Specification, Page 16, Line 14 – Page 17, Line 4) This is consistent with what one of ordinary skill would have expected. As shown by Ahlatci, the volume fraction and size of Mg2Si depends upon the amount of Mg and the presence of such phases impacts the hardness, strength, and corrosion resistance of the alloy. (Abstract) Hori also teaches that the amount of Mg2Si is increased by containing Si and Mg by a predetermined amount, particularly by containing Si by a comparatively large amount. (2:64-3:4) Since the prior art teaches ranges that overlap the claimed ranges, it would be expected to meet this limitation. Additionally, since CN ‘679 sets forth an example that explicitly has the ratio of Si/Mg, this limitation would be expected to have this microstructure, even when Be is added as taught within Wilke. 

As to claims 6 and 7, CN ‘679 sets forth that the aluminum alloy for die-casting may have a tensile strength of 270 to 370 MPa and a yield strength of 170 to 270 MPa. (Lines 104-105) These ranges overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established. 
As to claims 9 and 10, these properties appear to be the result of the composition of the alloy. (See Example within Specification, Page 13, Line 13-Page 15, Line 15) Therefore, since CN ‘679 sets forth a die-cast aluminum alloy falling within the claimed ranges, it would be expected to likewise meet these properties. 

Claims 1, 3, 5-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,243,312 (Nagaishi) in view of Wikle, Keith. (1978). Improving Aluminum Castings with Beryllium. AFS Transactions. 86. 513-518 (Wikle), as evidenced by Ahlatci, H., Production and corrosion behaviours of the Al–12Si–XMg alloys containing in situ Mg2Si particles, Journal of Alloys and Compounds, Volume 503, Issue 1, 2010, Pages 122-126 (Cited Herein as “Ahlatci”) and U.S. Patent Number 9,175,372 (Hori).
In regards to independent claim 1 and dependent claims 3 and 17, Nagaishi is directed to an aluminum alloy that is cast to form an automotive part. (Abstract) The castings are formed through casting through a die. (2:61-3:2) 
Nagaishi sets forth the following compositional ranges for the aluminum alloy:

Claim 1
Nagaishi
(2:44-50)
Silicon
7.8-10.5
7.0-11.5
Magnesium
3.6-5.5
0.9-4.0
Iron
0.3-1.0
0.1-0.65
Manganese
0.1-1.0
0.1-0.8

Balance
Balance


These ranges overlap the claimed ranges. The compositional ranges of silicon and magnesium also overlap the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  
Nagaishi sets forth an aluminum alloy that is die-cast that overlaps the composition of claim 1. This reference fails to explicitly set forth the presence of beryllium within the alloy composition.
In the same field of endeavor casting aluminum alloys, Wikle sets forth that beryllium is extremely useful in aluminum alloy melts and castings. (Introduction, Page 513) Even minute amounts of Be dramatically reduces oxidation, this effecting a considerable gain in metal yield, cleaner metal, and more consistent metallurgical quality. (Introduction, Page 513) Because such a small quantity of Be provides a substantial improvement, the aluminum alloy foundry cannot afford to process aluminum alloys without this minute addition. (Introduction, Page 513) 
As shown by Table 5, the addition of small amounts of Be, viz. 0.005 to 0.05%, to aluminum-base alloy melts causes a protective film to form which reduces drossing, increases metal yield, keeps the metal bath clean; results in a metal having more fluidity; produces higher quality castings with better surface, higher strength, and more ductility; prevents preferential oxidation of magnesium; provides good control of magnesium content; and has no grain coarsening effects. (Page 515) The range of beryllium overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art to have added beryllium within a range as taught by Wilke to the aluminum alloy of Nagaishi. One of ordinary skill in the art would have been motivated by the desire and expectation of improving the properties of the 
Pertaining to the claimed limitation that the aluminum alloy has a Mg2Si microstructure, the formation of Mg2Si is dependent upon the composition of the aluminum alloy. (See Specification, Page 16, Line 14 – Page 17, Line 4) This is consistent with what one of ordinary skill would have expected. As shown by Ahlatci, the volume fraction and size of Mg2Si depends upon the amount of Mg and the presence of such phases impacts the hardness, strength, and corrosion resistance of the alloy. (Abstract) Hori also teaches that the amount of Mg2Si is increased by containing Si and Mg by a predetermined amount, particularly by containing Si by a comparatively large amount. (2:64-3:4) Since the prior art teaches ranges that overlap the claimed ranges, it would be expected to meet this limitation. 

As to claim 5, copper, zinc, and nickel are not required elements within the composition set forth within Nagaishi. (See Claim 1 of Nagaishi) Therefore, the amounts of these elements would be expected to fall within the claimed range.

As to claims 6-10, these properties appear to be the result of the composition and/or the processing parameters for the casting. The instant specification sets forth a step of casting by invention into the mold for die casting while maintaining the molten alloy at a casting temperature of about 680 to 750 C in order to ensure smooth casting. (Specification, Page 13, Lines 2-4) Nagaishi teaches casting the alloy at a temperature of 690 to 750 degrees Celsius. (5:54-56) Since Nagaishi teaches both alloy compositions that overlap the claimed ranges and a . 

Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103031473 (CN ‘473), as evidenced by Ahlatci, H., Production and corrosion behaviours of the Al–12Si–XMg alloys containing in situ Mg2Si particles, Journal of Alloys and Compounds, Volume 503, Issue 1, 2010, Pages 122-126 (Cited Herein as “Ahlatci”) and U.S. Patent Number 9,175,372 (Hori).
In regards to independent claim 1 and dependent claim 3, CN ‘473 is directed to a processing method of a high toughness Al-Si die-casting aluminum alloy. (Lines 12-13) 
CN ‘473 sets forth the following composition for the aluminum alloy:

Claim 1
CN ‘473
(Lines 173-175)
Silicon
7.8-10.5
1-25
Magnesium
3.6-5.5
0-10
Iron
0.3-1.0
<3
Manganese
0.1-1.0
0-3
Beryllium
0.002-0.02
0-2
Aluminum
Balance
Balance


These ranges overlap the claimed ranges. The compositional ranges of silicon and magnesium also overlap the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  
Pertaining to the claimed limitation that the aluminum alloy has a Mg2Si microstructure, the formation of Mg2Si is dependent upon the composition of the aluminum alloy. (See Specification, Page 16, Line 14 – Page 17, Line 4) This is consistent with what one of ordinary 2Si depends upon the amount of Mg and the presence of such phases impacts the hardness, strength, and corrosion resistance of the alloy. (Abstract) Hori also teaches that the amount of Mg2Si is increased by containing Si and Mg by a predetermined amount, particularly by containing Si by a comparatively large amount. (2:64-3:4) Since the prior art teaches ranges that overlap the claimed ranges, it would be expected to meet this limitation. 

As to claim 5, the amount of copper, zinc, and nickel within CN ‘473 overlaps the claimed range. (Lines 173-175) 
As to claims 6-10, these properties appear to be the result of the composition of the alloy. (See Example within Specification, Page 13, Line 13-Page 15, Line 15) Therefore, since CN ‘473 sets forth a die-cast aluminum alloy overlapping the claimed ranges, it would be expected to likewise meet these properties. 

Claims 1, 3, 5-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0060731 (Hwang) in view of Wikle, Keith. (1978). Improving Aluminum Castings with Beryllium. AFS Transactions. 86. 513-518 (Wikle), as evidenced by Ahlatci, H., Production and corrosion behaviours of the Al–12Si–XMg alloys containing in situ Mg2Si particles, Journal of Alloys and Compounds, Volume 503, Issue 1, 2010, Pages 122-126 (Cited Herein as “Ahlatci”) and U.S. Patent Number 9,175,372 (Hori).

Hwang sets forth the following composition for the aluminum alloy:

Claim 1
Hwang
(Claims 1 and 4)
Silicon
7.8-10.5
4-10
Magnesium
3.6-5.5
0.1-4.0
Iron
0.3-1.0
0.3 or less
Manganese
0.1-1.0
0.05-1.0
Aluminum
Balance
Balance


These ranges overlap the claimed ranges. The compositional ranges of silicon and magnesium also overlap the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. 
Hwang sets forth an aluminum alloy that is die-cast that overlaps the composition of claim 1. This reference fails to explicitly set forth the presence of beryllium within the alloy composition.
In the same field of endeavor casting aluminum alloys, Wikle sets forth that beryllium is extremely useful in aluminum alloy melts and castings. (Introduction, Page 513) Even minute amounts of Be dramatically reduces oxidation, this effecting a considerable gain in metal yield, cleaner metal, and more consistent metallurgical quality. (Introduction, Page 513) Because such a small quantity of Be provides a substantial improvement, the aluminum alloy foundry cannot afford to process aluminum alloys without this minute addition. (Introduction, Page 513) 
As shown by Table 5, the addition of small amounts of Be, viz. 0.005 to 0.05%, to aluminum-base alloy melts causes a protective film to form which reduces drossing, increases 
It would have been obvious to one of ordinary skill in the art to have added beryllium within a range as taught by Wilke to the aluminum alloy of Hwang. One of ordinary skill in the art would have been motivated by the desire and expectation of improving the properties of the aluminum alloy casting, including reducing drossing; increasing metal yield; providing better surface, strength, and ductility properties without having grain coarsening effects. 
Pertaining to the claimed limitation that the aluminum alloy has a Mg2Si microstructure, the formation of Mg2Si is dependent upon the composition of the aluminum alloy. (See Specification, Page 16, Line 14 – Page 17, Line 4) This is consistent with what one of ordinary skill would have expected. As shown by Ahlatci, the volume fraction and size of Mg2Si depends upon the amount of Mg and the presence of such phases impacts the hardness, strength, and corrosion resistance of the alloy. (Abstract) Hori also teaches that the amount of Mg2Si is increased by containing Si and Mg by a predetermined amount, particularly by containing Si by a comparatively large amount. (2:64-3:4) Since the prior art teaches ranges that overlap the claimed ranges, it would be expected to meet this limitation. 

As to claim 5, the ranges of these elements within Hwang overlap the claimed ranges. (See Claims 1-3 of Hwang)
As to claims 6, 7, 9, and 10, these properties appear to be the result of the composition of the alloy. (See Example within Specification, Page 13, Line 13-Page 15, Line 15) Therefore, 
As to claim 8, Hwang sets forth that the break elongation is from 2 to 4.5%. (¶69) This range overlaps the claimed range. 

Response to Arguments
Applicant's arguments filed 27 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that CN ‘679 teaches a broad range of for the Si/Mg ratio and fails to indicate or appreciate the criticality of the Si/Mg ratio for formation of Mg2Si microstructure. Applicant further asserts that the composition fails to set forth the presence of Be in the composition. Applicant asserts that Wikle is merely directed to adding Be to aluminum castings and indicates nothing regarding the improvement in aluminum alloy compositions containing Si in a range as set forth in Applicant’s claimed content. 
These arguments are not found to be persuasive. 
First, it is noted that CN ‘679 explicitly sets forth an example wherein the Si/Mg ratio is 2.83. This was noted in the previous 35 U.S.C. 102 rejection, where this reference explicitly taught a composition falling within the previously claimed range. This composition would result in the claimed Mg2Si structure being present, but it fails to explicitly set forth the presence of Be within this composition. As set forth above, it would have been obvious to one of ordinary skill in the art to have added Be to the composition of CN ‘679 in light of the teaching of Wikle. Therefore, the resulting combination would include a product having the claimed ratio, claimed microstructure, and claimed composition. 
2Si within the resulting composition. 
Second, regarding the discussion of Wikle not teaching an improvement within the alloy due to the composition including Si, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. (MPEP 2145,IV) The test for obviousness is what the combined teachings of the references would have suggested to a person of ordinary skill in the art. (MPEP 2145,IV) In the present case, Wikle is relied upon to demonstrate that it is known in the art to add Be to aluminum alloys to improve the properties of the aluminum alloy. The combination of Wikle with CN ‘679 sets forth the composition as claimed. 
Third, Applicant has not presented sufficient evidence in the record rebutting the prima facie case of obviousness that has been established. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. (MPEP 716.02(d),II) Applicant has failed to provide sufficient evidence showing criticality. 
In fact, the Figures and discussion provided by Applicant within the application as originally filed demonstrate a lack of criticality for the claimed ranges and compositions. Figures 3 and 4 show microstructures of specimens. Figure 4 shows the resulting specimens having “Very excellent” results for the saline spray tests. However, none of these specimens, including those having “Very excellent” results fall within the scope of the instant claims as they are currently presented. (See Page 16, Line 14-Page 18, Line 1) There is no Be present. 

Finally, CN ‘679 explicitly sets forth an example wherein the Si/Mg ratio is 2.83. The resulting Mg2Si that applicant asserts results in the improved corrosion resistance would be present within this embodiment. This reference served as a 35 U.S.C. 102 rejection with an example falling within the claimed composition. This example would satisfy the Si/Mg ratio and microstructure limitation. This reference only does not explicitly teach the presence of the additional element of beryllium. Applicant asserted criticality of the Si/Mg ratio for the formation of Mg2Si. But CN ‘679 clearly shows that it is known to have alloys having the Si/Mg ratio that falls within the claimed range. That previously applied example, though it does not fall within the scope of the claims as currently claimed, would be expected to have the improved corrosion resistance due to the ratio and microstructure as claimed. This further demonstrates a lack of criticality for the currently claimed composition.

Applicant argues that Nagaishi teaches a broad range of for the Si/Mg ratio and fails to indicate or appreciate the criticality of the Si/Mg ratio for formation of Mg2Si microstructure. 
These arguments are not found to be persuasive. 
First, this reference also includes compositional ranges that overlap the claimed ranges for the claimed ratio. As demonstrated by the evidentiary references, it is known in the art that 2Si within the resulting composition. 
Additionally, Applicant has not presented sufficient evidence in the record rebutting the prima facie case of obviousness that has been established. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. (MPEP 716.02(d),II) Applicant has failed to provide sufficient evidence showing criticality. 
In fact, the Figures and discussion provided by Applicant within the application as originally filed demonstrate a lack of criticality for the claimed ranges and compositions. Figures 3 and 4 show microstructures of specimens. Figure 4 shows the resulting specimens having “Very excellent” results for the saline spray tests. However, none of these specimens, including those having “Very excellent” results fall within the scope of the instant claims as they are currently presented. (See Page 16, Line 14-Page 18, Line 1) There is no Be present. 
This lack of criticality is further demonstrated through the data set forth within Table 1 and Table 2 of the instant application. Example 1 does not fall within the scope of the instant claims as they currently are presented. There is no Be present in this alloy. As shown in Figure 2, Example 1 still satisfied the results of the saline spray test. Plus, Example 1 was identified as having excellent physical properties, for example, thermal conductivity, electrical conductivity, tensile strength, yield strength, and elongation. (Page 15, Lines 3-7)

Applicant argues that CN ‘473 teaches a broad range of Si/Mg and fails to indicate or appreciate the criticality of the Si/Mg ratio for formation of Mg2Si microstructure. 
This argument is not found to be persuasive. 
2Si within the resulting composition. 
Additionally, Applicant has not presented sufficient evidence in the record rebutting the prima facie case of obviousness that has been established. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. (MPEP 716.02(d),II) Applicant has failed to provide sufficient evidence showing criticality. 
In fact, the Figures and discussion provided by Applicant within the application as originally filed demonstrate a lack of criticality for the claimed ranges and compositions. Figures 3 and 4 show microstructures of specimens. Figure 4 shows the resulting specimens having “Very excellent” results for the saline spray tests. However, none of these specimens, including those having “Very excellent” results fall within the scope of the instant claims as they are currently presented. (See Page 16, Line 14-Page 18, Line 1) There is no Be present. 
This lack of criticality is further demonstrated through the data set forth within Table 1 and Table 2 of the instant application. Example 1 does not fall within the scope of the instant claims as they currently are presented. There is no Be present in this alloy. As shown in Figure 2, Example 1 still satisfied the results of the saline spray test. Plus, Example 1 was identified as having excellent physical properties, for example, thermal conductivity, electrical conductivity, tensile strength, yield strength, and elongation. (Page 15, Lines 3-7) 

2Si microstructure. 
These arguments are not found to be persuasive. 
First, this reference also includes compositional ranges that overlap the claimed ranges for the claimed ratio. As demonstrated by the evidentiary references, it is known in the art that changing the amount of these elements impacts the formation of Mg2Si within the resulting composition. 
Additionally, Applicant has not presented sufficient evidence in the record rebutting the prima facie case of obviousness that has been established. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. (MPEP 716.02(d),II) Applicant has failed to provide sufficient evidence showing criticality. 
In fact, the Figures and discussion provided by Applicant within the application as originally filed demonstrate a lack of criticality for the claimed ranges and compositions. Figures 3 and 4 show microstructures of specimens. Figure 4 shows the resulting specimens having “Very excellent” results for the saline spray tests. However, none of these specimens, including those having “Very excellent” results fall within the scope of the instant claims as they are currently presented. (See Page 16, Line 14-Page 18, Line 1) There is no Be present. 
This lack of criticality is further demonstrated through the data set forth within Table 1 and Table 2 of the instant application. Example 1 does not fall within the scope of the instant claims as they currently are presented. There is no Be present in this alloy. As shown in Figure 2, Example 1 still satisfied the results of the saline spray test. Plus, Example 1 was identified as  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784